ROSS, J.
The action is claim and delivery. The judgment does not conform to the requirements of the statute in such cases, for which reason it must be reversed: Code Civ. Proc., see. 667; Berson v. Nunan, 63 Cal. 550. The verdict contains the same vice, for which reason a proper judgment could not be here ordered, assuming that none of the other points made by appellants are well taken. A new trial must therefore be ordered without reference to the other points.
Judgment and order reversed and cause remanded for a new trial.
We concur: Myrick, J.; McKinstry, J.